
	

113 S279 IS: Public Land Renewable Energy Development Act of 2013
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 279
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2013
			Mr. Tester (for himself,
			 Mr. Heller, Mr.
			 Udall of Colorado, Mr. Udall of New
			 Mexico, Mr. Risch,
			 Mr. Heinrich, Mr. Baucus, and Mr.
			 Bennet) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To promote the development of renewable energy on public
		  land, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Public Land Renewable Energy
			 Development Act of 2013.
				(1)Table of
			 contentsThe table of contents for this Act is as follows:
					
						Sec. 1. Short title; table of contents.
						TITLE I—Geothermal energy
						Sec. 101. Extension of funding for implementation of Geothermal
				Steam Act of 1970.
						TITLE II—Development of solar and wind energy on public
				land
						Sec. 201. Definitions.
						Sec. 202. Programmatic environmental impact statements and land
				use planning.
						Sec. 203. Development of solar and wind energy on public
				land.
						Sec. 204. Disposition of revenues.
						Sec. 205. Royalties.
						Sec. 206. Enforcement of royalty and payment
				provisions.
						Sec. 207. Enforcement.
						Sec. 208. Segregation from appropriation under mining and
				Federal land laws.
						Sec. 209. Report.
						Sec. 210. Applicability of law.
					
				IGeothermal
			 energy
			101.Extension of
			 funding for implementation of Geothermal Steam Act of 1970
				(a)In
			 generalSection 234(a) of the Energy Policy Act of 2005 (42
			 U.S.C. 15873(a)) is amended by striking in the first 5 fiscal years
			 beginning after the date of enactment of this Act and inserting
			 through fiscal year 2020.
				(b)AuthorizationSection
			 234(b) of the Energy Policy Act of 2005 (42 U.S.C. 15873(b)) is amended—
					(1)by striking
			 Amounts and inserting the following:
						
							(1)In
				generalAmounts
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)AuthorizationEffective
				for fiscal year 2013 and each fiscal year thereafter, amounts deposited under
				subsection (a) shall be available to the Secretary of the Interior for
				expenditure, subject to appropriation and without fiscal year limitation, to
				implement the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) and this
				Act.
							.
					IIDevelopment of
			 solar and wind energy on public land
			201.DefinitionsIn this title:
				(1)Covered
			 landThe term covered land means land that
			 is—
					(A)(i)public land
			 administered by the Secretary; or
						(ii)National Forest System land
			 administered by the Secretary of Agriculture; and
						(B)not excluded from
			 the development of solar or wind energy under—
						(i)a
			 land use plan established under the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.);
						(ii)a
			 land use plan established under the National Forest Management Act of 1976 (16
			 U.S.C. 1600 et seq.); or
						(iii)other
			 law.
						(2)Pilot
			 programThe term pilot program means the wind and
			 solar leasing pilot program established under section 203(a).
				(3)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
				(4)SecretariesThe
			 term Secretaries means—
					(A)in the case of
			 public land administered by the Secretary, the Secretary; and
					(B)in the case of
			 National Forest System land administered by the Secretary of Agriculture, the
			 Secretary of Agriculture.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				202.Programmatic
			 environmental impact statements and land use planning
				(a)National forest
			 system landAs soon as practicable but not later than 2 years
			 after the date of enactment of this Act, the Secretary of Agriculture
			 shall—
					(1)prepare and
			 publish in the Federal Register a notice of intent to prepare a programmatic
			 environmental impact statement in accordance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) to analyze the potential impacts
			 of—
						(A)a program to
			 develop solar and wind energy on National Forest System land administered by
			 the Secretary of Agriculture; and
						(B)any necessary
			 amendments to land use plans for the land; and
						(2)amend any land
			 use plans as appropriate to provide for the development of renewable energy in
			 areas considered appropriate by the Secretary of Agriculture immediately on
			 completion of the programmatic environmental impact statement.
					(b)Effect on
			 processing applicationsThe requirement for completion of
			 programmatic environmental impact statements under this section shall not
			 result in any delay in processing or approving applications for wind or solar
			 development on National Forest System land.
				(c)Military
			 installations
					(1)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Defense, in consultation with the Secretary of the Interior, shall conduct a
			 study, and prepare a report, for States that have not completed the analysis
			 that—
						(A)identifies
			 locations on land withdrawn from the public domain and reserved for military
			 purposes that—
							(i)exhibit a high
			 potential for solar, wind, geothermal, or other renewable energy
			 production;
							(ii)are disturbed or
			 otherwise have comparatively low value for other resources; and
							(iii)could be
			 developed for renewable energy production in a manner consistent with all
			 present and reasonably foreseeable military training and operational missions
			 and research, development, testing, and evaluation requirements; and
							(B)describes the
			 administration of public land withdrawn for military purposes for the
			 development of commercial-scale renewable energy projects, including the legal
			 authorities governing authorization for that use.
						(2)Environmental
			 impact analysisNot later than 1 year after the completion of the
			 study required by paragraph (1), the Secretary of Defense, in consultation with
			 the Secretary of the Interior, shall prepare and publish in the Federal
			 Register a notice of intent to prepare an environmental impact analysis
			 document to support a program to develop renewable energy on withdrawn military
			 land identified in the study as suitable for the production.
					(3)ReportsOn
			 completion of the report, the Secretary and the Secretary of Defense shall
			 jointly submit the report required by paragraph (1) to—
						(A)the Committee on
			 Armed Services of the Senate;
						(B)the Committee on
			 Energy and Natural Resources of the Senate;
						(C)the Committee on
			 Armed Services of the House of Representatives; and
						(D)the Committee on
			 Natural Resources of the House of Representatives.
						203.Development of
			 solar and wind energy on public land
				(a)Pilot
			 program
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish a wind and solar leasing pilot program
			 on covered land administered by the Secretary.
					(2)Selection of
			 sites
						(A)In
			 generalNot later than 90 days after the date the pilot program
			 is established under this subsection, the Secretary shall (taking into
			 consideration the multiple resource values of the land) select 2 sites that are
			 appropriate for the development of a solar energy project, and 2 sites that are
			 appropriate for the development of a wind energy project, on covered land
			 administered by the Secretary as part of the pilot program.
						(B)Site
			 selectionIn carrying out subparagraph (A), the Secretary shall
			 seek to select sites—
							(i)for
			 which there is likely to be a high level of industry interest;
							(ii)that have a
			 comparatively low value for other resources; and
							(iii)that are
			 representative of sites on which solar or wind energy is likely to be developed
			 on covered land.
							(C)Ineligible
			 sitesThe Secretary shall not select as part of the pilot program
			 any site for which a notice of intent has been issued.
						(3)QualificationsPrior
			 to any lease sale, the Secretary shall establish qualifications for bidders
			 that ensure bidders—
						(A)are able to
			 expeditiously develop a wind or solar energy project on the site for
			 lease;
						(B)possess—
							(i)financial
			 resources necessary to complete a project;
							(ii)knowledge of the
			 applicable technology; and
							(iii)such other
			 qualifications as are determined appropriate by the Secretary; and
							(C)meet the
			 eligibility requirements for leasing under the first section of the Mineral
			 Leasing Act (30 U.S.C. 181).
						(4)Lease
			 sales
						(A)In
			 generalExcept as provided in subparagraph (D)(ii), not later
			 than 180 days after the date sites are selected under paragraph (2), the
			 Secretary shall offer each site for competitive leasing to qualified bidders
			 under such terms and conditions as are required by the Secretary.
						(B)Bidding
			 systems
							(i)In
			 generalIn offering the sites for lease, the Secretary may vary
			 the bidding systems to be used at each lease sale, to ensure a fair return to
			 the public, including—
								(I)cash bonus bids
			 with a requirement for payment of the royalty established under this
			 Act;
								(II)variable royalty
			 bids based on a percentage of the gross proceeds from the sale of electricity
			 produced from the lease, except that the royalty shall not be less than the
			 royalty required under this Act, together with a fixed cash bonus; and
								(III)such other
			 bidding system as ensures a fair return to the public consistent with the
			 royalty established under this Act.
								(ii)RoundThe
			 Secretary shall limit bidding to 1 round in any lease sale.
							(iii)ExpendituresIn
			 any case in which the land that is subject to lease has 1 or more pending
			 applications for the development of wind or solar energy at the time of the
			 lease sale, the Secretary shall give credit toward any bid submitted by the
			 applicant for expenditures of the applicant considered by the Secretary to be
			 qualified and necessary for the preparation of the application.
							(C)RevenuesBonus
			 bids, royalties, rentals, fees, or other payments collected by the Secretary
			 under this section shall be subject to section 204.
						(D)Lease
			 terms
							(i)In
			 generalAs part of the pilot program, the Secretary may vary the
			 length of the lease terms and establish such other lease terms and conditions
			 as the Secretary considers appropriate.
							(ii)Data
			 collectionAs part of the pilot program, the Secretary
			 shall—
								(I)offer on a
			 noncompetitive basis on at least 1 site a short-term lease for data collection;
			 and
								(II)on the
			 expiration of the short-term lease, offer on a competitive basis a long-term
			 lease, giving credit toward the bonus bid to the holder of the short-term lease
			 for any qualified expenditures to collect data to develop the site during the
			 short-term lease.
								(5)Compliance with
			 lawsIn offering for lease the selected sites under paragraph
			 (4), the Secretary shall comply with all applicable environmental and other
			 laws.
					(6)ReportThe
			 Secretary shall—
						(A)compile a report
			 of the results of each lease sale under the pilot program, including—
							(i)the
			 level of competitive interest;
							(ii)a
			 summary of bids and revenues received; and
							(iii)any other
			 factors that may have impacted the lease sale process; and
							(B)not later than 90
			 days after the final lease sale, submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives the report described in subparagraph (A).
						(7)Rights-of-wayDuring
			 the pendency of the pilot program, the Secretary shall continue to issue
			 rights-of-way, in compliance with authority in effect on the date of enactment
			 of this Act, for available sites not selected for the pilot program.
					(b)Secretarial
			 determination
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretaries shall make a joint determination on whether to
			 establish a leasing program under this section for wind or solar energy, or
			 both, on all covered land.
					(2)SystemIf
			 the Secretaries determine that a leasing program should be established, the
			 program shall apply to all covered land in accordance with this Act and other
			 provisions of law applicable to public land or National Forest System
			 land.
					(3)EstablishmentThe
			 Secretaries shall establish a leasing program unless the Secretaries determine
			 that the program—
						(A)is not in the
			 public interest; and
						(B)does not provide
			 an effective means of developing wind or solar energy.
						(4)ConsultationIn
			 making the determinations required under this subsection, the Secretaries shall
			 consult with—
						(A)the heads of
			 other relevant Federal agencies;
						(B)interested
			 States, Indian tribes, and local governments;
						(C)representatives
			 of the solar and wind industries;
						(D)representatives
			 of the environment, conservation, and outdoor sporting communities;
						(E)other users of
			 the covered land; and
						(F)the
			 public.
						(5)ConsiderationsIn
			 making the determinations required under this subsection, the Secretaries shall
			 consider the results of the pilot program.
					(6)RegulationsNot
			 later than 1 year after the date on which any determination is made to
			 establish a leasing program, the Secretaries shall jointly promulgate final
			 regulations to implement the program.
					(7)ReportIf
			 the Secretaries determine that a leasing program should not be established, not
			 later than 60 days after the date of the determination, the Secretaries shall
			 jointly submit to the Committee on Energy and Natural Resources of the Senate
			 and the Committee on Natural Resources of the House of Representatives a report
			 describing the basis and findings for the determination.
					(c)Transition
					(1)In
			 generalIf the Secretaries determine under subsection (b) that a
			 leasing program should be established for covered land, until the program is
			 established and final regulations for the program are issued—
						(A)the Secretary
			 shall continue to accept applications for rights-of-way on covered land, and
			 provide for the issuance of rights-of-way on covered land within the
			 jurisdiction of the Secretary for the development of wind or solar energy
			 pursuant to each requirement described in title V of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1761 et seq.) and other applicable law;
			 and
						(B)the Secretary of
			 Agriculture shall continue to accept applications for authorizations, and
			 provide for the issuance of the authorizations, for the development of wind or
			 solar energy on covered land within the jurisdiction of the Secretary pursuant
			 to applicable law.
						(2)Existing
			 rights-of-way and authorizations
						(A)In
			 generalEffective beginning on the date on which the wind or
			 solar leasing programs are established and final regulations are issued, the
			 Secretaries shall not renew an existing right-of-way or other authorization for
			 wind or solar energy development at the end of the term of the right-of-way or
			 authorization.
						(B)Lease
							(i)In
			 generalSubject to clause (ii), at the end of the term of the
			 right-of-way or other authorization for the wind or solar energy project, the
			 Secretary or, in the case of National Forest System land, the Secretary of
			 Agriculture, shall grant, without a competitive process, a lease to the holder
			 of the right-of-way or other authorization for the same covered land as was
			 authorized under the right-of-way or other authorization if (as determined by
			 the Secretary concerned)—
								(I)the holder of the
			 right-of-way or other authorization has met the requirements of diligent
			 development; and
								(II)issuance of the
			 lease is in the public interest and consistent with applicable law.
								(ii)Terms and
			 conditionsAny lease described in clause (i) shall be subject
			 to—
								(I)terms and
			 conditions that are consistent with this Act and the regulations issued under
			 this Act; and
								(II)the regulations
			 in effect on the date of renewal and any other terms and conditions that the
			 Secretary considers necessary to protect the public interest.
								(3)Pending
			 rights-of-wayEffective beginning on the date on which the wind
			 or solar leasing programs are established and final regulations for the
			 programs are issued, the Secretary or, with respect to National Forest System
			 land, the Secretary of Agriculture shall provide any applicant that has filed a
			 plan of development for a right-of-way or, in the case of National Forest
			 System land, for an applicable authorization, for a wind or solar energy
			 project with an option to acquire a lease on a noncompetitive basis, under such
			 terms and conditions as are required by this Act, applicable regulations, and
			 the Secretary concerned, for the same covered land included in the plan of
			 development if—
						(A)the plan of
			 development has been determined by the Secretary concerned to be adequate for
			 the initiation of environmental review;
						(B)granting the
			 lease is consistent with all applicable land use planning, environmental, and
			 other laws;
						(C)the applicant has
			 made a good faith effort to obtain a right-of-way or, in the case of National
			 Forest System land, other authorization, for the project; and
						(D)issuance of the
			 lease is in the public interest.
						(d)Leasing
			 programIf the Secretaries determine under subsection (b) that a
			 leasing program should be established, the program shall be established in
			 accordance with subsections (e) through (k).
				(e)Competitive
			 leases
					(1)In
			 generalExcept as provided in paragraph (2), leases for wind or
			 solar energy development under this section shall be issued on a competitive
			 basis with a single round of bidding in any lease sale.
					(2)ExceptionsParagraph
			 (1) shall not apply if the Secretary or, with respect to National Forest System
			 land, the Secretary of Agriculture determines that—
						(A)no competitive
			 interest exists for the covered land;
						(B)the public
			 interest would not be served by the competitive issuance of a lease;
						(C)the lease is for
			 the placement and operation of a meteorological or data collection facility or
			 for the development or demonstration of a new wind or solar technology and has
			 a term of not more than 5 years; or
						(D)the covered land
			 is eligible to be granted a noncompetitive lease under subsection (c).
						(f)Payments
					(1)In
			 generalThe Secretaries shall jointly establish—
						(A)fees, rentals,
			 bonuses, or other payments to ensure a fair return to the United States for any
			 lease issued under this section; and
						(B)royalties
			 pursuant to section 205 that apply to all leases issued under this
			 section.
						(2)Bonus
			 bidsThe Secretaries may grant credit toward any bonus bid for a
			 qualified expenditure by the holder of a lease described in subsection
			 (e)(2)(C) in any competitive lease sale held for a long-term lease covering the
			 same land covered by the lease described in subsection (e)(2)(C).
					(g)QualificationsPrior
			 to any lease sale, the Secretary shall establish qualifications for bidders
			 that ensure bidders meet the requirements described in subsection
			 (a)(3).
				(h)RequirementsThe
			 Secretaries shall ensure that any activity under a leasing program is carried
			 out in a manner that—
					(1)is consistent
			 with all applicable land use planning, environmental, and other laws;
			 and
					(2)provides
			 for—
						(A)safety;
						(B)protection of the
			 environment and fish and wildlife habitat;
						(C)mitigation of
			 impacts;
						(D)prevention of
			 waste;
						(E)diligent
			 development of the resource, with specific milestones to be met by the lessee
			 as determined by the Secretaries;
						(F)coordination with
			 applicable Federal agencies;
						(G)a fair return to
			 the United States for any lease;
						(H)use of best
			 management practices, including planning and practices for mitigation of
			 impacts;
						(I)public notice and
			 comment on any proposal submitted for a lease under this section;
						(J)oversight,
			 inspection, research, monitoring, and enforcement relating to a lease under
			 this section;
						(K)the quantity of
			 acreage to be commensurate with the size of the project covered by a lease;
			 and
						(L)efficient use of
			 water resources.
						(i)Lease duration,
			 suspension, and cancellation
					(1)DurationA
			 lease under this section shall be for—
						(A)an initial term
			 of 25 years; and
						(B)any additional
			 period after the initial term during which electricity is being produced
			 annually in commercial quantities from the lease.
						(2)AdministrationThe
			 Secretary shall establish terms and conditions for the issuance, transfer,
			 renewal, suspension, and cancellation of a lease under this section.
					(3)Readjustment
						(A)In
			 generalRoyalties, rentals, and other terms and conditions of a
			 lease under this section shall be subject to readjustment—
							(i)on
			 the date that is 15 years after the date on which the lease is issued;
			 and
							(ii)every 10 years
			 thereafter.
							(B)LeaseEach
			 lease issued under this Act shall provide for readjustment in accordance with
			 subparagraph (A).
						(j)Surface-Disturbing
			 activitiesThe Secretaries shall—
					(1)regulate all
			 surface-disturbing activities conducted pursuant to any lease issued under this
			 section; and
					(2)require any
			 necessary reclamation and other actions under the lease as are required in the
			 interest of conservation of surface resources.
					(k)SecurityThe
			 Secretaries shall require the holder of a lease issued under this
			 section—
					(1)to furnish a
			 surety bond or other form of security, as prescribed by the Secretaries;
					(2)to provide for
			 the reclamation and restoration of the area covered by the lease; and
					(3)to comply with
			 such other requirements as the Secretaries consider necessary to protect the
			 interests of the public and the United States.
					(l)Periodic
			 reviewNot less frequently than once every 5 years, the Secretary
			 shall conduct a review of the adequacy of the surety bond or other form of
			 security provided by the holder of a lease issued under this section.
				204.Disposition of
			 revenues
				(a)Disposition of
			 revenuesOf the amounts collected as bonus bids, royalties,
			 rentals, fees, or other payments under a right-of-way, permit, lease, or other
			 authorization for the development of wind or solar energy on covered
			 land—
					(1)25 percent shall
			 be paid by the Secretary of the Treasury to the State within the boundaries of
			 which the income is derived;
					(2)25 percent shall
			 be paid by the Secretary of the Treasury to the 1 or more counties within the
			 boundaries of which the income is derived;
					(3)15 percent
			 shall—
						(A)for the period
			 beginning on the date of enactment of this Act and ending on date the date that
			 is 15 years after the date of enactment of this Act, be deposited in the
			 Treasury of the United States to help facilitate the processing of renewable
			 energy permits by the Bureau of Land Management, including the transfer of the
			 funds by the Bureau of Land Management to other Federal agencies and State
			 agencies to facilitate the processing of renewable energy permits on Federal
			 land; and
						(B)beginning on the
			 date that is 15 years after the date of enactment of this Act, be deposited in
			 the Fund; and
						(4)35 percent shall
			 be deposited in the Renewable Energy Resource Conservation Fund established by
			 subsection (c).
					(b)Payments to
			 States and counties
					(1)In
			 generalExcept as provided in paragraph (2), amounts paid to
			 States and counties under subsection (a) shall be used consistent with section
			 35 of the Mineral Leasing Act (30 U.S.C. 191).
					(2)Impacts on
			 Federal landNot less than 33 percent of the amount paid to a
			 State shall be used on an annual basis for the purposes described in subsection
			 (c)(2)(A).
					(c)Renewable
			 energy resource conservation fund
					(1)In
			 generalThere is established in the Treasury a fund, to be known
			 as the Renewable Energy Resource Conservation Fund, to be
			 administered by the Secretary for use in regions impacted by the development of
			 wind or solar energy.
					(2)Use
						(A)In
			 generalAmounts in the Fund shall be available to the Secretary,
			 who may make amounts available to the Secretary of Agriculture and to other
			 Federal or State agencies, as appropriate, for the purposes of—
							(i)addressing and
			 offsetting the impacts of wind or solar development on Federal land, including
			 restoring and protecting—
								(I)fish and wildlife
			 habitat for affected species;
								(II)fish and
			 wildlife corridors for affected species; and
								(III)water resources
			 in areas impacted by wind or solar energy development;
								(ii)securing
			 recreational access to Federal land through an easement, right-of-way, or fee
			 title acquisition from willing sellers for the purpose of providing enhanced
			 public access to existing Federal land that is inaccessible or significantly
			 restricted; and
							(iii)carrying out
			 activities authorized under the Land and Water Conservation Fund Act of 1965
			 (16 U.S.C. 460l–4 et seq.) in the State.
							(B)Advisory
			 BoardThe Secretary shall establish an independent advisory board
			 composed of key stakeholders and technical experts to provide recommendations
			 and guidance on the disposition of any amounts expended from the Fund.
						(3)Mitigation
			 requirementsThe expenditure of funds under this subsection shall
			 be in addition to any mitigation requirements imposed pursuant to any law,
			 regulation, or term or condition of any lease, right-of-way, or other
			 authorization.
					(4)Investment of
			 fund
						(A)In
			 generalAny amounts deposited in the Fund shall earn interest in
			 an amount determined by the Secretary of the Treasury on the basis of the
			 current average market yield on outstanding marketable obligations of the
			 United States of comparable maturities.
						(B)UseAny
			 interest earned under subparagraph (A) may be expended in accordance with this
			 subsection.
						205.Royalties
				(a)In
			 generalThe Secretaries shall require as a term and condition of
			 any lease, right-of-way, permit, or other authorization for the development of
			 wind or solar energy on covered land the payment of a royalty established by
			 the Secretaries pursuant to a joint rulemaking that shall be a percentage of
			 the gross proceeds from the sale of electricity at a rate that—
					(1)encourages
			 production of solar or wind energy;
					(2)ensures a fair
			 return to the public comparable to the return that would be obtained on State
			 and private land; and
					(3)encourages the
			 maximum energy generation while disturbing the least quantity of covered land
			 and other natural resources, including water.
					(b)AmountThe
			 royalty on electricity produced using wind or solar resources shall be—
					(1)not less than 1
			 percent, and not more than 2.5 percent, of the gross proceeds from the sale of
			 electricity produced from the resources during the first 10 years of
			 production; and
					(2)not less than 2
			 percent, and not more than 5 percent, of the gross proceeds from the sale of
			 electricity produced from the resources during each year after that initial
			 10-year period.
					(c)Different
			 royalty ratesThe Secretaries may establish—
					(1)a different
			 royalty rate for wind or solar energy generation; and
					(2)a reduced royalty
			 rate for projects located within a zone identified for development of solar or
			 wind energy.
					(d)Royalty in lieu
			 of rentDuring the period of production, a royalty shall be
			 collected in lieu of any rent for the land from which the electricity is
			 produced.
				(e)Royalty
			 reliefTo promote the generation of renewable energy, the
			 Secretaries may reduce any royalty otherwise required on a showing by clear and
			 convincing evidence by the person holding a lease, right-of-way, permit, or
			 other authorization for the development of wind or solar energy on covered land
			 under which the generation of energy is or will be produced in commercial
			 quantities that—
					(1)collection of the
			 full royalty would unreasonably burden energy generation; and
					(2)the royalty
			 reduction is in the public interest.
					(f)Periodic review
			 and report
					(1)In
			 generalNot later than 5 years after the date of enactment of
			 this Act and every 5 years thereafter, the Secretary, in consultation with the
			 Secretary of Agriculture, shall—
						(A)complete a review
			 of collections and impacts of the royalty and fees provided under this Act;
			 and
						(B)submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report describing the
			 results of the review.
						(2)TopicsThe
			 report shall address—
						(A)the total
			 revenues received (by category) on an annual basis as royalties from wind,
			 solar, and geothermal development and production (specified by energy source)
			 on covered land;
						(B)whether the
			 revenues received for the development of wind, solar, and geothermal
			 development are comparable to the revenues received for similar development on
			 State and private land;
						(C)any impact on the
			 development of wind, solar, and geothermal development and production on
			 covered land as a result of the royalties; and
						(D)any
			 recommendations with respect to changes in Federal law (including regulations)
			 relating to the amount or method of collection (including auditing, compliance,
			 and enforcement) of the royalties.
						(g)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Secretaries
			 shall jointly issue final regulations to carry out this section.
				206.Enforcement of
			 royalty and payment provisions
				(a)Duties of the
			 SecretaryThe Secretary shall establish a comprehensive
			 inspection, collection, fiscal, and production accounting and auditing
			 system—
					(1)to accurately
			 determine royalties, rentals, interest, fines, penalties, fees, deposits, and
			 other payments owed under this Act; and
					(2)to collect and
			 account for the payments in a timely manner.
					(b)Applicability
			 of other lawThe Federal Oil and Gas Royalty Management Act of
			 1982 (30 U.S.C. 1701 et seq.) (including the civil and criminal enforcement
			 provisions of that Act) shall apply to leases, permits, rights-of-way, or other
			 authorizations issued for the development of solar or wind energy on covered
			 land and the holders and operators of the leases, permits, rights-of-way, or
			 other authorizations (and designees) under this title, except that in applying
			 that Act—
					(1)“wind or solar
			 leases, permits, rights-of-way, or other authorizations” shall be substituted
			 for oil and gas leases;
					(2)“electricity
			 generated from wind or solar resources” shall be substituted for oil and
			 gas (when used as nouns);
					(3)“lease, permit,
			 right-of-way, or other authorization for the development of wind or solar
			 energy” shall be substituted for lease and lease for oil
			 and gas (when used as nouns); and
					(4)“lessee,
			 permittee, right-of-way holder, or holder of an authorization for the
			 development of wind or solar energy” shall be substituted for
			 lessee.
					207.Enforcement
				(a)In
			 generalSections 302(c) and 303 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1732(c), 1733) shall apply to activities
			 conducted on covered land under this title.
				(b)Applicability
			 of other enforcement provisionsNothing in this title reduces or
			 limits the enforcement authority vested in the Secretary or the Attorney
			 General by any other law.
				208.Segregation
			 from appropriation under mining and Federal land laws
				(a)In
			 generalOn covered land identified by the Secretary or the
			 Secretary of Agriculture for the development of solar or wind power under this
			 title or other applicable law, the Secretary or the Secretary of Agriculture
			 may temporarily segregate the identified land from appropriation under the
			 mining and public land laws.
				(b)AdministrationSegregation
			 of covered land under this section—
					(1)may only be made
			 for a period not to exceed 10 years; and
					(2)shall be subject
			 to valid existing rights as of the date of the segregation.
					209.Report
				(a)Study
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretaries shall carry out a study on the siting, development,
			 and management of projects to determine the feasibility of carrying out a
			 conservation banking program on land administered by the Secretaries.
					(2)ContentsThe
			 study under paragraph (1) shall—
						(A)identify areas in
			 which—
							(i)privately owned
			 land is not available to offset the impacts of solar or wind energy development
			 on federally administered land; or
							(ii)mitigation
			 investments on federally administered land are likely to provide greater
			 conservation value for impacts of solar or wind energy development on federally
			 administered land; and
							(B)examine—
							(i)the
			 effectiveness of laws (including regulations) and policies in effect on the
			 date of enactment of this Act in facilitating the development of conservation
			 banks;
							(ii)the advantages
			 and disadvantages of using conservation banks on Federal land to mitigate
			 impacts to natural resources on private land; and
							(iii)any changes in
			 Federal law (including regulations) or policy necessary to further develop a
			 Federal conservation banking program.
							(b)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Secretaries shall jointly submit to Congress a report that
			 includes—
					(1)the
			 recommendations of the Secretaries relating to—
						(A)the most
			 effective system for Federal land described in subsection (a)(2)(A) to meet the
			 goals of facilitating the development of a conservation banking program on
			 Federal land; and
						(B)any change to
			 Federal law (including regulations) or policy necessary to address more
			 effectively the siting, development, and management of conservation banking
			 programs on Federal land to mitigate impacts to natural resources on private
			 land; and
						(2)any
			 administrative action to be taken by the Secretaries in response to the
			 recommendations.
					(c)Availability to
			 the publicNot later than 30 days after the date on which the
			 report described in subsection (b) is submitted to Congress, the Secretaries
			 shall make the results of the study available to the public.
				210.Applicability
			 of law
				(a)Rental fee
			 exemptionWind or solar generation projects with a capacity of 20
			 megawatts or more that are issued a lease, right-of-way, permit, or other
			 authorization under applicable law shall not be subject to the rental fee
			 exemption for rights-of-way under section 504(g) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1764(g)).
				(b)Fees, charges,
			 and commissionsSection 304 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1734) shall apply to an application made
			 under section 203.
				
